Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page11ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page22ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page33ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page44ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page55ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page66ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page77ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page88ofof99
Case
 Case3:19-cv-01784-JMM
      3:02-at-06000 Document
                        Document
                             10671 Filed
                                    Filed10/15/19
                                          10/15/19 Page
                                                    Page99ofof99
